 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT
 5                                            DISTRICT OF NEVADA
 6                                                        ***
 7       LEO CONO,                                                  Case No. 2:18-cv-01845-RFB-GWF
 8                                                Plaintiff,
               v.
 9                                                                                  ORDER
         REGINA RICHARDS, et al.,
10
                                              Defendants.
11

12            This matter is before the Court on Plaintiff’s failure to comply with the Court’s Order
13   (ECF No. 13), filed on October 31, 2018 and Plaintiff’s Motion for Freedom of Information Act
14   Request (“FOIA”) pursuant to 5 U.S.C. § 552(a)(3) and 28 C.F.R. § 16.3 (ECF No. 14) and
15   Motion for Discovery and Inspection (ECF No. 15), filed November 14, 2018.
16                                                BACKGROUND
17            Plaintiff is proceeding in this action pro se and submitted his complaint on September 21,
18   2018. See Complaint (ECF No. 1-1). The Court issued a screening order (ECF No. 5) granting
19   Plaintiff’s request to proceed in forma pauperis and screened the complaint pursuant to 28
20   U.S.C. § 1915(e). The undersigned found that Plaintiff’s complaint failed to state a valid claim
21   for relief and dismissed his complaint without prejudice. The Court instructed Plaintiff to file his
22   amended complaint, correcting the noted deficiencies, by November 9, 2018. Order (ECF No.
23   5). On October 29, 2018, the District Judge adopted the undersigned’s Report and
24   Recommendation. ECF No. 7. Subsequently, Plaintiff filed a Motion to Extend Time to
25   Respond (ECF No. 9) and Motion to Extend Production of Exhibits (ECF No. 10). 1 In light of
26   the District Judge’s ruling on Plaintiff’s Complaint, the Court denied both motions (ECF Nos. 9
27   1
      The District Judge accepted and adopted the undersigned’s Report and Recommendation (ECF No. 5) on October
     29, 2018. See (ECF No. 7). Plaintiff’s motion to extend time (ECF No. 9) and motion to extend production (ECF No.
28   10) were also filed on October 29, 2019 but filed after to the District Judge’s ruling.
                                                               1
 1   and 10) as moot, and extended Plaintiff’s deadline to file his amended complaint to December

 2   10, 2018. ECF No. 13.

 3          Plaintiff instead, filed several subsequent motions (ECF Nos. 14 and 15) which are the

 4   subject of this Order. To date, Plaintiff has failed to file an amended complaint.

 5                                             DISCUSSION

 6          FOIA “requires every [federal executive-branch] agency ‘upon any request for records

 7   which . . . reasonably describes such records’ to make such records ‘promptly available to any

 8   person’.” Reporters Comm. For Freedom of Press, 489 U.S. at 754. “Where a citizen has made

 9   a request for information under FOIA, and the agency has refused in whole or in part to produce

10   responsive materials, the act authorizes the citizen to bring suit in federal court challenging the

11   agency's refusal to disclose documents to the requester.” Nat. Resources Defense Council v.

12   United States Dep't of Defense, 388 F.Supp.2d 1086, 1094 (C.D.Cal.2005) (citing 5 U.S.C. §

13   552(a)(4)(B)). “Unlike the review of other agency action that must be upheld if supported by

14   substantial evidence and not arbitrary or capricious, the FOIA expressly places the burden ‘on

15   the agency to sustain its action’ and directs the district courts to ‘determine the matter de novo’.”

16   Reporters Comm. for Freedom of Press, 489 U.S. at 755 (quoting 5 U.S.C. § 552(a)(4)(B)).

17          To state a claim under FOIA, a plaintiff must allege that: (1) he made a written request

18   for the records, 5 U.S.C. § 552(a)(3)(A), (2) the requested records were created or obtained by a

19   federal agency, and (3) the agency denied the request and any subsequent administrative appeal,

20   or failed to comply by providing the agency records within the twenty-day statutory time period.

21   In re Steele, 799 F.2d 461, 465 (9th Cir. 1986); 5 U.S.C. § 552(a)(6)(C). The twenty-day time

22   period begins to run upon the agency’s receipt of the request. 5 U.S.C. § 552(a)(6)(A)(i).

23          Here however, Plaintiff’s FOIA request and motion for discovery and inspection are

24   unintelligible. Plaintiff not only fails to indicate what records he has requested and from what

25   agency, but the motions are duplicative and merely a recitation of the Court docket.

26   Furthermore, there is no operative complaint in this matter because the Court dismissed

27   Plaintiff’s complaint and instructed that he file an amended complaint. See Orders, (ECF Nos. 5

28
                                                       2
 1   and 13). Therefore, the Court denies, without prejudice, Plaintiff’s FOIA request and motion for

 2   discovery and inspection.

 3          Plaintiff is advised that litigation has not commenced due to his failure to file an amended

 4   complaint. The Court will grant Plaintiff another opportunity to file an amended complaint

 5   correcting the noted deficiencies in the screening order. Once Plaintiff files an amended

 6   complaint, the original pleading no longer serves any function in the case. Therefore, in an

 7   amended complaint, as in an original complaint, each claim and the involvement of each

 8   defendant, must be sufficiently alleged. However, Plaintiff may not reallege claims against any

 9   defendants that have been dismissed with prejudice. Plaintiff is further advised that litigation

10   will not commence upon the filing of an amended complaint. Rather, the Court will need to

11   conduct an additional screening of the amended complaint pursuant to 28 U.S.C. § 1915(e). If

12   Plaintiff fails to comply with this Order and file an amended complaint or fails to cure the

13   deficiencies identified above, the Court may order sanctions including a recommendation to the

14   District Judge that this case be dismissed. Accordingly,

15          IT IS HEREBY ORDERED that Plaintiff shall have until March 8, 2019 to file an

16   amended complaint correcting the deficiencies noted in the Court’s Screening Order (ECF No.

17   5).

18          IT IS FURTHER ORDERED that Plaintiff’s Motion for Freedom of Information Act

19   Request (“FOIA”) pursuant to 5 U.S.C. § 552(a)(3) and 28 C.F.R. § 16.3 (ECF No. 14) and

20   Motion for Discovery and Inspection (ECF No. 15) are denied.

21          IT IS FURTHER ORDERED that the Clerk of the Court shall mail Plaintiff a copy of

22   this Order and the Court’s Orders (ECF Nos. 5 and 13).

23          Dated this 7th day of February, 2019.
24

25
                                                          GEORGE FOLEY, JR.
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                      3
